Name: 2007/715/EC,Euratom: Council Decision of 30 October 2007 appointing a German member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2007-11-07

 7.11.2007 EN Official Journal of the European Union L 289/13 COUNCIL DECISION of 30 October 2007 appointing a German member of the European Economic and Social Committee (2007/715/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to the nomination submitted by the German government, After receiving the opinion of the European Commission, Whereas: (1) By Decision 2006/524/EC, Euratom appointing Czech, German, Estonian, Spanish, French, Italian, Latvian, Lithuanian, Luxembourg, Hungarian, Maltese, Austrian, Slovenian and Slovak members of the European Economic and Social Committee (1), the Council appointed the German members of the European Economic and Social Committee for the period from 21 September 2006 to 20 September 2010. (2) A German members seat on that Committee has fallen vacant following the resignation of Mr Heiko STEFFENS, HAS DECIDED AS FOLLOWS: Article 1 Mr Gerd BILLEN, Vorstand des Verbraucherzentrale Bundesverbands, is hereby appointed a member of the European Economic and Social Committee in place of Mr Heiko STEFFENS for the remainder of the latters term of office, which ends on 20 September 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 30 October 2007. For the Council The President F. NUNES CORREIA (1) OJ L 207, 28.7.2006, p. 30. Decision amended by Decision 2007/622/EC, Euratom (OJ L 253, 28.9.2007, p. 39).